SMITH, Judge.
Appellant appeals the judgment and sentence finding him guilty of indirect criminal contempt.1 The judgment and sentence does not contain a recital of the facts constituting the contempt contrary to the requirements of Florida Rule of Criminal Procedure 3.840(a)(6). Accordingly, the judgment and sentence must be reversed and the cause remanded for entry of a corrected judgment and sentence. See Davis v. State, 261 So.2d 188 (Fla. 1st DCA), cert. denied, 265 So.2d 51 (Fla.1972); see also Alexander v. State, 576 So.2d 350 (Fla. 5th DCA 1991); Folsom v. Folsom, 509 So.2d 1330 (Fla. 2d DCA 1987); and White v. Buck, 505 So.2d 36 (Fla. 5th DCA 1987).
REVERSED and REMANDED for proceedings consistent with this opinion.
WIGGINTON and KAHN, JJ., concur.

. The judgment and sentence recites that appellant was found guilty of civil contempt. However, the contempt proceeding below was initiated pursuant to Fla.R.Crim.P. 3.840(a) governing indirect criminal contempt. Accordingly, we will treat the reference to civil contempt as inadvertent.